Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the 35 U.S.C. §§ 102(a)(1)/(a)(2) and 103 rejections from the Non-Final Office action mailed on June 21, 2021.  Specifically, the Applicant’s amendments provide clarity and are adequately supported in the written description of the specification as originally filed. Furthermore, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of August 30, 2017. Specifically, claims 1, 4, 10-12, 14, 15, 17-22, 24, 26, 29, 31, 35 and 38 do not teach the feature limitations of “A vessel cutdown simulant comprising: a first layer; a second layer underlying said first layer, said first and second layers laterally movable in relation to one another during a procedure upon manipulation by a trainee; wherein said first layer comprises a first layer lower face, said second layer comprises a second layer upper face, said first layer lower face nonadherently engaged with said second layer upper face; a first conduit underlying said first layer; wherein said first layer, said second layer, and said first conduit together provide a simulated body tissue; and a housing comprising a side wall which defines an interior cavity configured to house said simulated body tissue.” Therefore, the rejections under 35 U.S.C. §§ 102(a)(1)/(a)(2) and 103 are withdrawn, no other statutory rejections regarding subject-matter eligibility or prior art remain, and claims 1, 4, 10-12, 14, 15, 17-22, 24, 26, 29, 31, 35 and 38 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715